                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  ROBERT SLOAT,                                       )
                                                      )
                  Plaintiff,                          )
                                                      )
  v.                                                  )           No. 3:18-CV-371-CLC-HBG
                                                      )
  HEWLETT PACKARD ENTERPRISE                          )
  COMPANY,                                            )
                                                      )
                 Defendant.                           )

                                                 ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

          Now before the Court is a Joint Motion to Continue Pre-Trial Deadlines [Doc. 59]. The

  Motion states that on April 14, 2020, the Court rescheduled the trial of this case from July 13,

  2020, until October 13, 2020, and reset the final pretrial conference for October 1, 2020, at 4:00

  p.m. The parties state that the Court declined at that time to reset the pretrial deadlines. The parties

  submit that in light of the ongoing COVID-19 pandemic, their counsel continue to work from

  home and are separated from their offices and support staff. Counsel explains that working

  remotely has presented unique challenges, including the inability to collaborate with office staff.

  The parties state that they would both benefit for more time to prepare for pre-trial submissions,

  including submissions that require the parties’ collaboration, such as joint jury instructions and the

  joint trial exhibit list. The parties request that the Court continue the pretrial deadlines for sixty

  (60) days to correspond with the new trial date.




Case 3:18-cv-00371-CLC-HBG Document 60 Filed 05/15/20 Page 1 of 2 PageID #: 2022
        Accordingly, in light of the COVID-19 pandemic, the Court finds the parties’ Joint Motion

  to Continue Pre-Trial Deadlines [Doc. 59] well taken, and it is GRANTED. The Court further

  ORDERS as follows:

               1. Pretrial Disclosures: On or before August 25, 2020, the parties
                  shall make the pretrial disclosures specified in Rule
                  26(a)(3)(A)(ii) and (iii) (deposition testimony and exhibit list).
                  All deposition testimony to be offered into evidence must be
                  disclosed to all other parties on or before this date.

               2. Any motions in limine must be filed no later than August 11,
                  2020.

               3. Special Requests to Instruct for Jury Trial: Pursuant to Local
                  Rule 51.1, requests for jury instructions shall be submitted to the
                  Court no later than August 18, 2020, and shall be supported by
                  citations of authority pursuant to Local Rule 7.4. A copy of the
                  prepared jury instructions shall be filed with the Court and sent
                  as a Microsoft Word document or in a compatible format to
                  collier_chambers@tned.uscourts.gov. The parties shall confer
                  and submit joint proposed jury instructions to the extent
                  possible. Before submitting proposed instructions to the Court,
                  the parties must attempt to resolve any disagreements. All
                  proposed jury instructions must follow the form of the Sixth
                  Circuit Criminal Pattern Jury Instructions.

        IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge




                                                 2

Case 3:18-cv-00371-CLC-HBG Document 60 Filed 05/15/20 Page 2 of 2 PageID #: 2023
